DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerling et al. (US PUB 2014/0218503), hereinafter Gerling, in view of Hunter (US PAT 6,244,121).
(Figure 1A of Gerling is provided below with annotations for the applicant’s convenience)


    PNG
    media_image1.png
    343
    544
    media_image1.png
    Greyscale


With respect to claim 1, Gerling discloses a measuring method, comprising: providing a probe (See [132] in figure 1B of Gerling) and a sensor (See [120] in figure 1B of Gerling) installed on a carrier (See [110] in figure 1A of Gerling), wherein the probe protrudes from a surface of the carrier by a first distance (See the protrusion of [132] in figure 1B of Gerling), and the sensor protrudes from the surface of the carrier by a second distance (See [120] in figure 1B of Gerling); disposing the carrier over a magnetic source (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling); moving the carrier toward the magnetic source until the sensor contacting the magnetic source (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling); and measuring magnetic field intensities at different elevations above the magnetic source by the probe (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling), Gerling fails to disclose providing the magnetic source in the form of a magnetron. However, Hunter does disclose providing the magnetic source as a magnetron (See Col. 9, lines 1-11 of Hunter). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Gerling to include the method step disclosed by Hunter because doing so allows for high precision variable magnetic field creation.
With respect to claim 2, the combination of Gerling and Hunter discloses the measuring method of claim 1, wherein the second distance is substantially greater than the first distance (See the two respective distances of [134] and [120] in figure 1B of Gerling).
With respect to claim 3, the combination of Gerling and Hunter discloses the measuring method of claim 1, wherein the probe is separated from the magnetron when the sensor contacts the magnetron (See Col. 9, lines 1-11 of Hunter in view of figure 1A).
With respect to claim 5, the combination of Gerling and Hunter discloses the measuring method of claim 1, further comprising: providing a reference bar (See [140] in figure 1B of Gerling) installed on a jig (See [A] in figure 1B of Gerling); and moving the carrier toward the jig (See [110] in figure 1A of Gerling).
With respect to claim 6, the combination of Gerling and Hunter discloses the measuring method of claim 5, further comprising: aligning the sensor with the reference bar (See the top face of [140] in figure 1A of Gerling); and moving the carrier toward the jig until the sensor contacting the reference bar (See [110] in figure 1A of Gerling).
With respect to claim 7, Gerling discloses a measuring method, comprising: providing a probe (See [132] in figure 1B of Gerling) and a first sensor (See [120] in figure 1B of Gerling)  on a carrier (See [110] in figure 1A of Gerling), wherein the probe protrudes from a surface of the carrier by a first length (See the protrusion of [132] in figure 1B of Gerling), and the first sensor protrudes from the surface of the carrier by a second length (See [120] in figure 1B of Gerling) controlled by a first motor (See the actuators disclosed in paragraph [0031] of Gerling); adjusting the second length of the first sensor to be greater than the first length of the probe by the first motor (See the actuators disclosed in paragraph [0031] of Gerling); moving the carrier toward a magnetic source (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling) until the first sensor contacting the magnetic source (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling); and moving the probe in an upward direction to measure magnetic field intensities of the magnetic source at different elevations (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling). Gerling fails to disclose providing the magnetic source in the form of a magnetron. However, Hunter does disclose providing the magnetic source as a magnetron (See Col. 9, lines 1-11 of Hunter). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Gerling to include the method step disclosed by Hunter because doing so allows for high precision variable magnetic field creation.
With respect to claim 9, the combination of Gerling and Hunter discloses the measuring method of claim 7, wherein the first motor is disposed on the carrier having a track to control an elevation of the first sensor (See the actuators disclosed in paragraph [0031] and paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling).
With respect to claim 10, the combination of Gerling and Hunter discloses the measuring method of claim 7, further comprising: moving the carrier over a second sensor and a reference bar installed on and protruded from a jig (See paragraph [0031] of Gerling).
With respect to claim 11, the combination of Gerling and Hunter discloses the measuring method of claim 10, further comprising: aligning the probe vertically with the second sensor (See the top face of [140] in figure 1A of Gerling); and moving the probe toward the second sensor until the probe contacting the second sensor (See [110] in figure 1A of Gerling).
With respect to claim 12, the combination of Gerling and Hunter discloses the measuring method of claim 10, further comprising: aligning the first sensor vertically with the reference bar (See the top face of [140] in figure 1A of Gerling); moving the carrier toward the jig until the probe contacting the second sensor (See [110] in figure 1A of Gerling); and adjusting the second length of the first sensor to be substantially equal to the first length of the probe by the first motor, prior to the adjustment of the second length to be greater than the first length (See paragraphs [0031]-[0035] of Gerling).
With respect to claim 13, the combination of Gerling and Hunter discloses the measuring method of claim 10, wherein a height of the second sensor is substantially equal to a height of the reference bar (See paragraphs [0041] and [0042] of Gerling).
With respect to claim 14, Gerling discloses a measuring method, comprising: providing a probe (See [132] in figure 1B of Gerling) and a first sensor (See [120] in figure 1B of Gerling) on a carrier (See [110] in figure 1A of Gerling), wherein a first distance between a surface of the probe and the carrier is substantially greater than a second distance between a surface of the first sensor and the carrier (See the two respective distances of [134] and [120] in figure 1B of Gerling); moving the carrier over a second sensor installed on and protruded from a jig (See [110] in figure 1A of Gerling); moving the carrier toward a reference bar until the surface of the first sensor contacting a top surface of the reference bar (See [110] in figure 1A of Gerling); increasing the second distance until the surface of the probe being above the reference bar (See [110] in figure 1A of Gerling); disposing the carrier over a magnetic source (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling); and measuring magnetic field intensities at different elevations above the magnetron by the probe (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling). Gerling fails to disclose providing the magnetic source in the form of a magnetron. However, Hunter does disclose providing the magnetic source as a magnetron (See Col. 9, lines 1-11 of Hunter). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Gerling to include the method step disclosed by Hunter because doing so allows for high precision variable magnetic field creation.
With respect to claim 15, the combination of Gerling and Hunter discloses the measuring method of claim 14, further comprising: correlating the magnetic field intensities of the magnetron with the different elevations, wherein distances between the magnetron and the lower surface of the probe are recorded by the second sensor (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling).
With respect to claim 18, the combination of Gerling and Hunter discloses the measuring method of claim 14, further comprising: detecting a location of the probe by the second sensor prior to moving the carrier toward the reference bar (See paragraphs [0039] and [0041] of Gerling).
With respect to claim 19, the combination of Gerling and Hunter discloses the measuring method of claim 14, wherein the increasing of the second distance comprises: increasing the second distance to a third distance by a motor disposed on the carrier, wherein the third distance is substantially equal to the first distance; and increasing the third distance to a fourth distance by the motor, wherein the fourth distance is greater than the first distance (See the relative distances of [132], [134] and [140] in figure 1B of Gerling in view of paragraphs [0031], [0034] and [0035] of Gerling).
With respect to claim 20, the combination of Gerling and Hunter discloses the measuring method of claim 19, wherein the increasing the second distance to the third distance comprises: detecting if the surface of the probe being coplanar with a top surface of the reference bar; and stopping the motor (See paragraph [0035] of Gerling) when the surface of the probe being coplanar with the top surface of the reference bar thereby acquiring the third distance (See the relative distances of [132], [134] and [140] in figure 1B of Gerling in view of paragraphs [0031], [0034] and [0035]of Gerling).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gerling and Hunter, as applied to claim 1 above, in view of Sogard et al. (US PUB 2014/0320832), hereinafter Sogard.

With respect to claim 4, the combination of Gerling and Hunter discloses the measuring method of claim 1, but fails to disclose wherein the sensor is a pressure sensor. However, Sogard does disclose a pressure sensor (See paragraph [0036] of Sogard). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by the combination of Gerling and Hunter to include the method steps as disclosed by Sogard because doing so ensures accuracy in system computational analysis. 
With respect to claim 8, the combination of Gerling and Hunter discloses the measuring method of claim 7, but fails to disclose wherein at least one of the first sensor and the second sensor is a pressure sensor. However, Sogard does disclose a pressure sensor (See paragraph [0036] of Sogard). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by the combination of Gerling and Hunter to include the method steps as disclosed by Sogard because doing so ensures accuracy in system computational analysis. 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gerling and Hunter, as applied to claim 15 above, in view of Riker et al. (US PUB 2018/0025895), hereinafter Riker.
With respect to claim 16, the combination of Gerling and Hunter discloses the measuring method of claim 15, but fails to disclose further comprising: installing the magnetron in a physical vapor deposition (PVD) equipment, wherein a distance between the magnetron and a sputtering target equals to one of the distances recorded by the second sensor. However, Riker does disclose installing the magnetron in a physical vapor deposition (PVD) equipment, wherein a distance between the magnetron and a sputtering target equals to one of the distances recorded by the second sensor (See paragraph [0025] in view of claim 7 of Riker). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by the combination of Gerling and Hunter to include the method steps disclosed in Riker because doing so ensures precision vapor deposition.
With respect to claim 17, the combination of Gerling and Hunter discloses the measuring method of claim 14, wherein the second sensor is an optical sensor (See [120] in figure 1 A of Gerling) but fails to disclose wherein the first sensor is a pressure sensor. However, Riker does disclose wherein the first sensor is a pressure sensor (See paragraph [0025] in view of claim 7 of Riker). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by the combination of Gerling and Hunter to include the feature as disclosed by Riker because doing so ensures precision vapor deposition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2005/0162178 discloses an inspection system and apparatus.
US PUB 2006/0011470 discloses a sputtering magnetron control devices.
US PUB 2008/0231298 discloses an inspection apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858